Citation Nr: 1526823	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement for insomnia, to include as due to an undiagnosed illness and/or chemical exposure.

2.  Entitlement to service connection for a disability manifested by memory problems, to include as due to an undiagnosed illness and/or chemical exposure.

3.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to an undiagnosed illness and/or chemical exposure.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness and/or chemical exposure.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or chemical exposure.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected low back strain.
7.  Entitlement to an effective date prior August 20, 2012 for service connection for a low back strain.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a disability manifested by weight gain, to include as due to an undiagnosed illness and/or chemical exposure.

10.  Entitlement to service connection for a disability manifested by hair loss, to include as due to an undiagnosed illness and/or chemical exposure.

11.  Entitlement to service connection for a bilateral hand disability, to include as due to an undiagnosed illness and/or chemical exposure.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anxiety disorder.

13.  Entitlement to service connection for PTSD.

14.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness and/or chemical exposure.

15.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or chemical exposure.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2011, February 2012, December 2013, and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

As will be discussed below, the issues of entitlement to service connection for insomnia and anxiety disorder are being reopened herein.  The underlying merits of service connection, as well as claims of entitlement to service connection for PTSD, muscle and joint pain, fatigue, neck disability, bilateral hand disability, weight gain, and hair loss, and the claim of entitlement to an increased disability rating for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed November 1992 rating decision, the RO denied the Veteran's claims of entitlement to service connection for headaches, insomnia, and anxiety disorder.

2.  Additional evidence received since the November 1992 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for headaches, insomnia, and anxiety, and raises a reasonable possibility of substantiating the claims.

3.  The currently diagnosed headaches are as likely as not related to the Veteran's active duty service.

4.  The Veteran is not diagnosed with a disability manifested by memory loss.

5.  The Veteran is not diagnosed with a respiratory disorder.

6.  A claim of entitlement to service connection for a low back strain was denied in a rating decision dated November 1992; the Veteran did not appeal.

7.  The Veteran did not file an application to reopen the claim of service connection for a low back strain prior to August 20, 2012.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision, which denied service connection for headaches, insomnia, and anxiety disorder, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the November 1992 rating decision is new and material as to the issues of service connection for headaches, insomnia, and anxiety disorder, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Entitlement to service connection for headaches is warranted.  38 U.S.C.A. 
§§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A disability manifested by memory problems was not incurred or aggravated in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A respiratory disorder was not incurred or aggravated in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for an effective date prior to August 20, 2012, for the grant of service connection for a low back strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the claims being decided herein, pre-decisional notice letters dated in February 2011, August 2011, and January 2014 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded VA examinations in May 2011, November 2011, October 2013, and February 2014.  The medical opinions provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, documented his conditions, reviewed the pertinent periodicals identified by the Veteran, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the May 2011, November 2011, October 2013, and February 2014 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  New and material evidence claims

In a November 1992 rating decision, the RO denied the Veteran's original claims of entitlement to service connection for an anxiety reaction, headaches, and insomnia.  The Veteran was notified in writing of the RO's November 1992 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the November 1992 decision is final as to the anxiety disorder, headaches, and insomnia claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received since the November 1992 decision includes VA and private treatment records, VA examination reports dated May 2011, October 2013, and February 2014, and the Veteran's written statements in support of his claims.

The Board notes that the Veteran has submitted numerous statements asserting that he has experienced anxiety, headaches, and insomnia since his active duty military service.  See, e.g., the notice of disagreement (NOD) dated June 2011.

The Veteran's statements, along with the medical and other evidence added to the record, relates to the previously unestablished elements of a current anxiety disorder, headaches, and insomnia and a link between said disabilities and his military service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

a. Headaches

In this matter, the Veteran asserts entitlement to service connection for headaches, claimed as due to his service in Southwest Asia.  See, e.g., the Veteran's statements dated February 2011, June 2011, and December 2013.  Specifically, he contends that he began having headaches while on active duty in the Persian Gulf.  See also the VA examination reports dated July 1992 and the VA medical opinion dated February 2014.

The Board notes that the Veteran has alternatively contended that his headaches are due to an undiagnosed illness or a chronic multisymptom illness.  However, as will be discussed below, review of the claims file shows that the Veteran's claimed symptoms have been attributed to a known diagnosis.  This claim therefore falls outside the undiagnosed illness provisions for Persian Gulf War veterans.  Moreover, for the reasons set forth below, the Board finds that service connection is warranted on a direct basis.

The record demonstrates that the Veteran served on active duty from November 1984 to November 1987 and from November 1990 to May 1991.  The Veteran's December 1991 service separation examination documented his report of "lots of headaches."

A July 1992 VA examination noted that the Veteran continues to experiences headaches.  In addition, post-service treatment records documented the Veteran's continuing complaints of headaches.  See the private treatment records dated February 2000, November 2001, and November 2004.

The Veteran was afforded a VA examination in May 2011, at which time the examiner diagnosed him with tension headaches.  With respect to medical nexus, the examiner concluded that the Veteran's headaches are not "known to be caused by any possible environmental exposures" such as the claimed exposure to oil smoke and chemical exposures reported by the Veteran.

In a February 2014 VA examination report, the examiner noted the Veteran's report of experiencing headaches three to four times per week after his return from the Gulf War.  The examiner concluded, "[t]he Veteran has had headaches since his return from Gulf War deployment.  He also has chronic anxiety that began after stressful experiences during that deployment.  In my best medical judgment, the Veteran's chronic tension headaches began as a result of the stressful experiences during his employment."  The examiner continued, "[w]hile it is not possible to be certain, in my opinion it is less likely than not that these headaches were the result of environmental exposure."

As noted above, the Veteran has submitted personal statements in support of his contentions of continuing headache symptomatology.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

As previously discussed above, the Veteran's assertions as to his symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed chronic headaches cannot reasonably be disassociated from his credible description of in-service headache symptomatology.  Moreover, the Veteran's statements are supported by the findings of the February 2014 VA examiner.

Thus, the evidence is at least in equipoise that the Veteran's chronic headache disability is related to his military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has chronic headaches that were incurred during his active duty.  Accordingly, service connection for a chronic headache disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

b. Memory loss and respiratory disorder

Here, the competent and probative evidence of record contains no diagnosis of a disability manifested by memory loss or a respiratory disorder.  Indeed, although the Veteran reported memory loss and a respiratory disability, there is no medical evidence to support these contentions.

The Board notes that the Veteran has alternatively contended that his memory loss and respiratory disorder due to an undiagnosed illness or a chronic multisymptom illness.  However, as discussed below, review of the claims file shows that the Veteran's claimed respiratory symptoms have been attributed to a known diagnosis, obstructive sleep apnea.  In addition, the medical evidence does not support a finding that the Veteran experiences memory loss.  These claims therefore fall outside the undiagnosed illness provisions for Persian Gulf War Veterans.

Notably, the May 2011 VA examiner documented the Veteran's report of short term memory problems, but concluded that he had normal memory.  Specifically, the examiner noted, "[t]he Veteran complained of memory loss, which [is] within the normal range of memory.  There is no evidence of any abnormal mentation or cognition, and he scores within normal range on formal objective testing today."  Similarly, a February 2014 VA examiner noted the Veteran's memory to be 'intact.'

The Veteran was also afforded a VA examination in November 2011 as to the claimed respiratory disorder.  The examiner documented the Veteran's report of exposure to burning trash, oil smoke, diesel fuel, and sand storms during his service in Southwest Asia.  The examiner additionally noted that the Veteran experiences symptoms of an inability to breathe upon lying down to sleep, and feels like he is going to stop breathing.  The examiner opined, "his respiratory issues now are not related to, nor caused by, his issues in 1991, including his exposure to burn pits, etc., from Southwest Asia."  He clarified, "I opine his current condition is a disease with a clear and specific etiology.  His current condition of nighttime sleep problems sounds more related to sleep apnea, which is an anatomic abnormality where the posterior tongue and large neck, obstructs airflow at night causing him to gasp for air, and requires him to sit up."

Accordingly, there is no evidence to support the Veteran's contentions of memory loss.  Moreover, the evidence demonstrates that the Veteran's described respiratory symptoms are actually related to obstructive sleep apnea.  (The issue of entitlement to service connection for sleep apnea is being remanded below).

In the absence of a confirmed diagnosis of a disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that he experiences a respiratory disorder or a disability manifested by memory loss, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle memory loss and difficulty breathing may be symptoms that would be known to the Veteran, therefore, the Veteran's contentions that he has memory loss and respiratory symptoms have some tendency to establish current disabilities.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The May 2011 and November 2011 clinicians are medical professionals and were able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit current a respiratory disorder or a disability manifested by memory loss.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claims of entitlement to service connection for memory loss and a respiratory disorder are denied.

IV.  Entitlement to an earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).
The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Here, the Veteran contends that he is entitled to an effective date earlier than August 20, 2012, for the grant of service connection for a low back strain.

As noted above, the Veteran served on active duty from November 1984 to November 1987 and from November 1990 to May 1991.  A review of his STRs shows that he complained of back pain in February 1991.  Moreover, his December 1991 service separation examination documented a diagnosis of back strain.

A November 1992 rating decision denied the Veteran's claim of entitlement to service connection for a low back strain.  He did not appeal the denial; as such, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2014)
In a statement dated August 20, 2012, the Veteran filed a claim of entitlement to service connection for a low back disability.  Service connection for low back strain was granted in a December 2013 rating decision, with a 10 percent disability rating assigned effective August 20, 2012.

Accordingly, the RO has assigned an effective date of August 20, 2012 for the grant of service connection for low back strain.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of August 20, 2012, is the earliest effective date assignable for the award of service connection for a low back strain.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a low back disability following the final denial in November 1992 and prior to the date the claim to reopen was received (August 20, 2012).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the November 1992 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was August 20, 2012, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's low back strain is the presently assigned date of August 20, 2012.

The Board has considered whether VA and private treatment records documenting a continuing diagnosis of a low back disability may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the November 1992 decision did not deny the Veteran's low back disability claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that his low back symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced low back symptomatology prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to August 20, 2012.

As noted above, the November 1992 rating decision was final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior rating decision.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for low back strain is no earlier than the currently assigned date of August 20, 2012.  Accordingly, the benefit sought on appeal is denied.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for headaches, insomnia, and anxiety disorder are reopened.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a disability manifested by memory problems is denied.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to an effective date prior to August 20, 2012 for the grant of service connection for a low back strain is denied.





REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

As to the service-connected low back strain, the Veteran was most recently afforded a VA examination in October 2013.  In the November 2014 VA Form 9, the Veteran reported that his low back symptomatology had worsened since the VA examination.  Notably, the October 2013 VA examination did not adequately evaluate whether the Veteran's functional ability was significantly affected during flare-ups of his low back symptomatology.  Specifically, although the examiner noted the Veteran's report of regular flare-ups, he failed to provide any information as to what motion is lost, the degree of loss and/or the degree of additional limitation that actually occurs during flare-ups.

Accordingly, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his low back strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  To this end, the Board notes that the Veteran reported severe flare-ups of his low back symptomatology.  As such, upon remand, the examiner should specifically identify any functional impairment suffered by the Veteran due to flare-ups of his low back strain.

With respect to the claims of entitlement to service connection for insomnia, muscle and joint pain, fatigue, sleep apnea, weight gain, hair loss, and a bilateral hand disability, a remand is necessary to ascertain the current nature and etiology of these disabilities.

The Veteran was afforded a VA examination in May 2011, at which time the examiner confirmed a diagnosis of sleep apnea, but opined that it was a diagnosed condition that is not "known to be caused by any possible environmental exposures."  The examiner further stated, "there is no evidence of any undiagnosed illness or medically unexplained chronic multi-symptom illness."  With respect to the claimed muscle/joint pains, the examiner noted that the Veteran is diagnosed with healed right ankle fracture with residual pain, left ankle Achilles tendinopathy, degenerative joint disease (DJD) of the right shoulder, and left shoulder impingement syndrome.  He noted, "[t]hese are all diagnosed conditions.  I see no evidence of any undiagnosed illness or multi-symptom illness and based on the lack of muscle symptoms and negative trigger examination, there is no fibromyalgia or other myofascial pain syndrome."

The Veteran was subsequently afforded a VA Gulf War examination in October 2013 at which the time VA examiner diagnosed the Veteran with weight gain, hair loss, and peripheral neuropathy of the bilateral hands.  The examiner concluded, with respect to the hair loss, "[t]his is normal for males as they age and is not related to nor aggravated by irritable bowel syndrome nor exposure to environmental toxins.  It is easily diagnosed with a clear pathophysiology."  The examiner confirmed the Veteran's weight gain and initially stated that it had no known etiology; however, the examiner subsequently opined, "this is not secondary to irritable bowel syndrome nor due to exposures to environmental hazards in the Gulf War."  He continued, "[t]his weight gain is normal in the general population as one ages, one becomes more sedentary, and one consumes more calories.  Weight gain is therefore easily explainable."  As to the bilateral hand disability, the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral hands, which was "more likely than not secondary to nerve impingement such as carpal tunnel and/or ulnar tunnel syndrome."  The examiner then concluded, "I opine this is not secondary to nor aggravated by irritable bowel syndrome nor exposure to environmental hazards as they do not relate to his neuropathy.  His examination and symptoms suggest a totally different etiology, easily diagnosed, and clearly explainable etiology."

Notably, the Veteran has repeatedly contended that he suffers from muscle/joint pain, fatigue, sleep apnea, bilateral hand numbness, weight gain, and hair loss as a result of a chronic multisymptom illness.  See, e.g., the Veteran's claim dated February 2011, NOD dated June 2011, and VA Forms 9 dated December 2013 and October 2014.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).
Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).

Although the Veteran's claimed insomnia, muscle and joint pain, fatigue, sleep apnea, weight gain, hair loss, and a bilateral hand disability, have been attributed to diagnosed illnesses and disabilities, it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317 , the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317.

The Board observes that there is no medical opinion concerning whether the Veteran's claimed symptoms, taken together, are part of a medically unexplained chronic multisystem illnesses.  Moreover, neither the May 2011 nor October 2013 VA examiner addressed the question of whether the claimed disabilities were incurred in or aggravated by the Veteran's military service on a direct basis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an additional VA examination with pertinent medical opinions must be obtained on remand.
As to the claim of entitlement to service connection for a neck disability, the Veteran has asserted that he suffers from a neck disability, including pain and stiffness, which was incurred during his active military service.  See the Veterans' claim dated August 2012.  To this end, the Board notes that the Veteran is competent to assert observable symptoms such as neck pain and stiffness.  See Jandreau, supra.  The Veteran has not been afforded a VA examination as to his neck disability claim.  The Board finds that a VA examination is required to address whether the Veteran is currently diagnosed with a neck disability that was incurred in or aggravated by his military service.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  A remand for a new VA examination should therefore be accomplished in order to address the outstanding questions of diagnosis and nexus with respect to the claimed neck disability.

As to the claims of entitlement to service connection for anxiety disorder and PTSD, the Board recognizes that the Veteran was afforded a VA psychological examination in February 2014, which determined that he did not meet the diagnostic criteria for any Axis I mental disorder, to include PTSD.  However, a February 2014 VA general examination noted that the Veteran suffers from "chronic anxiety that began after stressful experiences during [his Gulf War] deployment."  Moreover, VA treatment records dated in May 2014 document continuing diagnoses of 'unspecified anxiety disorder with panic symptoms,' as well as 'unspecified trauma-related disorder.'

Accordingly, given the conflicting medical evidence of record with respect to current diagnosis of a psychological disorder, the Board finds that a remand is warranted in order for a VA examiner to address the outstanding questions of diagnosis and nexus.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2014).

Upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment dated from June 2014.

2. The Veteran should also be afforded a VA examination in order to determine the extent of his service-connected low back strain.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected low back strain, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected low back strain.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected low back strain, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected low back strain upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed insomnia, muscle and joint pain, fatigue, sleep apnea, weight gain, hair loss, and a bilateral hand disability.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

   The examiner is requested to answer the following:
   
(a) Does the Veteran have diagnosed disabilities manifested by insomnia, muscle and joint pain, fatigue, sleep apnea, weight gain, hair loss, and a bilateral hand disability?

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's claimed chemical exposures during his Gulf War service?

(c) If any symptoms related to the insomnia, muscle and joint pain, fatigue, sleep apnea, weight gain, hair loss, and a bilateral hand disability are not due to any specific disease entity, please opine whether such symptoms at least as likely as not (50 percent probability or more) represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Thereafter, schedule the Veteran for a VA examination to determine the etiology of the claimed neck disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military neck symptomatology.
The examiner should either diagnose or rule out a current neck/cervical spine disability.

If any disability of the neck/cervical spine is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed neck/cervical spine, had its clinical onset during his active duty or is otherwise related to such service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for a psychiatric disorder to include anxiety disorder and PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.

The examiner should determine whether the Veteran currently suffers from PTSD related to his claimed stressors including his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.

For a psychiatric disability other than PTSD including the diagnoses of unspecified anxiety disorder with panic symptoms and unspecified trauma-related disorder noted in VA treatment records, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions. 

6. Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


